EXHIBIT 10.3


CONTRACT OF SALE


TRB CRESTBROOK LLC


- Seller -


CHAD M. RAY


- Purchaser -


as of November ___, 2008


Crestbrook Meadows Apartments
221 Aurora Drive
Madison, Tennessee  37115-2401



--------------------------------------------------------------------------------




TABLE OF CONTENTS



Page:        
1.         Purchase Price
 
1
     
2.         Escrow
 
2
     
3.         Premises Sold "As Is"
 
3
     
4.         Seller Representations
 
6
     
5.         Title and Survey
 
7
     
6.         Acceptance of the Deed
 
8
     
7.         Inspections
 
8
     
8.         Financing
 
9
     
9.         Authorization of Purchaser and Seller
 
10
     
10.       Included Premises
 
10
     
11.       Closing Costs
 
10
     
12.       Closing Date
 
11
     
13.       Closing Documents
 
11
     
14.       Preclosing Obligations of Seller
 
12

 

--------------------------------------------------------------------------------


 
15.       Condemnation
 
13
     
16.       Casualty
 
14
     
17.       Assignment
 
14
     
18.       Brokers
 
15
     
19.       Section 1031 Tax Deferred Exchange
 
15
     
20.       OFAC Matters
 
15
   
 
21.       Miscellaneous
  
16




--------------------------------------------------------------------------------


 
CONTRACT OF SALE


This CONTRACT OF SALE (this "Contract") is made and entered into as of the ___
day of November 2008 by and between TRB Crestbrook LLC, a Tennessee limited
liability company having an office at 60 Cutter Mill Road, Suite 303, Great
Neck, New York  11021 ("Seller"); and Chad M. Ray, or permitted assigns, an
individual having an office at 307 South Main Street, Goodlettsville, Tennessee,
37072, ("Purchaser").  The date this Contract is signed by the last party shall
be the effective date (the “Effective Date”) hereof.


WITNESSETH:


WHEREAS, Seller is the current owner of the property known as and by the
Crestbrook Meadows Apartments, 221 Aurora Drive, Madison, Tennessee, 37115-2401
on which a 54 unit residential apartment complex is located, and more
particularly described on Exhibit A attached hereto (the "Premises"); and


WHEREAS, Seller wishes to sell and Purchaser wishes to acquire the Premises in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
sufficiency of which being hereby acknowledged, the parties hereto do hereby
agree as follows:


1.           Purchase Price.   Seller agrees to sell and Purchaser agrees to
acquire the Premises for the sum of $2,430,000.00 payable as follows:


$50,000.00 upon the execution and delivery of this Contract as the nonrefundable
(except as specifically set forth herein) Downpayment (hereinafter defined), by
check(s) made payable to the order of Chicago Title Insurance Company, 725 Cool
Springs Boulevard, Suite 160, Franklin, Tennessee 37067; Yale K. Riley
Underwriting Counsel; Direct phone: (615) 435-1144; Office phone (615) 435-1100;
Office fax (615) 435-1101;Email: yale.riley@ctt.com as escrow agent (“Escrow
Agent” or “Title Company”), which sum shall be held in escrow pursuant to the
terms hereof; and


$50,000.00 on or before the expiration of the Due Diligence Period (hereafter
defined) as a nonrefundable addition to the Downpayment, by check(s) made
payable to the order of Escrow Agent, which sum shall be added to the
Downpayment and held in escrow pursuant to the terms hereof; and


$2,330,000.00, at the Closing, by wire transfer to an account designated by
Seller, less any credits and prorations due Purchaser pursuant to the terms
hereof,


1

--------------------------------------------------------------------------------




2.           Escrow.   Within two business days following the Effective Date
hereof, Purchaser has delivered to Escrow Agent, a check(s) (subject to
collection) in the amount of $50,000.00 as the downpayment (the
"Downpayment").  On or before the expiration of the Due Diligence Period,
Purchaser shall deliver a certified check or wire transfer to Escrow Agent for
an additional $50,000.00 which is to be added to the Downpayment and held in
escrow in accordance with the terms hereof.  Escrow Agent shall deposit the
Downpayment into an interest-bearing account(s) maintained at a federally
insured financial institution(s).  Escrow Agent shall deliver the Downpayment in
accordance with this Contract, or a joint instruction signed by Seller and
Purchaser, or separate instructions of like tenor signed by Seller and
Purchaser, or a final judgment of a court of competent jurisdiction.  Escrow
Agent hereby is authorized and directed to deliver the Downpayment to Seller if,
as and when title closes.  If Escrow Agent shall receive a written request by
one party for the release of the escrow, Escrow Agent will give a copy thereof
to the other party.  If Escrow Agent shall not receive an objection from the
other party within five (5) business days, then Escrow Agent shall so release
the Downpayment.  If Escrow Agent receives an objection, then Escrow Agent shall
continue to hold the Downpayment in accordance with the terms hereof.  Escrow
Agent at any time may deposit the Downpayment with a court of competent
jurisdiction, and upon notice to Seller and Purchaser of such deposit, Escrow
Agent shall have no further responsibility or liability hereunder.  Escrow Agent
may act upon any instruction or other writing believed by Escrow Agent in good
faith to be genuine and to be signed or presented by the proper persons.  Except
as otherwise noted herein, any interest or income thereon shall be paid to the
party entitled to receive the Downpayment; provided that if Seller shall receive
the interest at Closing then such interest shall serve as a credit against the
purchase price.  It is understood and agreed that if a check for any portion of
the Downpayment shall fail to clear then Escrow Agent shall deliver the portion,
if any, of the Downpayment that shall have cleared (together with any interest
earned thereon) to Seller and this Contract shall terminate and neither party
shall have any further obligations hereunder to the other except that Seller
shall be permitted to attempt to collect from Purchaser on the check that shall
have failed to clear by commencing litigation or otherwise as provided for by
law.


Seller and Purchaser acknowledge that Escrow Agent is merely a stakeholder, and
that Escrow Agent shall not be liable for any act or omission unless taken or
suffered in bad faith, in willful disregard of this Contract or involving gross
negligence.  Escrow Agent shall not be liable for the failure of the
institution(s) in which the Downpayment has been deposited or for establishing
accounts in excess of applicable guaranty limits for so long as the Earnest
Money is held in a FDIC insured account.  Seller and Purchaser agree to
indemnify and hold Escrow Agent harmless from and against any reasonable costs,
claims or expenses incurred in connection with the performance of the Escrow
Agent's duties hereunder, unless such costs, claims or expenses were occasioned
by Escrow Agent's bad faith or its willful disregard of this Contract.


Escrow Agent shall not be bound by any agreement between Seller and Purchaser,
whether or not Escrow Agent has knowledge thereof, and Escrow Agent's only
duties and responsibilities shall be to hold, and to dispose of, the Downpayment
and interest earned thereon in accordance with this Contract.  Escrow Agent may
consult with counsel, and any opinion of counsel shall be full and complete
authorization and protection in respect to any action taken or omitted by Escrow
Agent hereunder in good faith and in reliance upon such opinion.


All instructions or notices given to the Escrow Agent shall be in writing and
delivered in accordance with the requirements of this Contract.  For purposes of
this paragraph, such instructions and notices shall be deemed delivered on the
date of delivery, if by hand, or on the date of mailing if mailed, except that
no instruction or notice to Escrow Agent shall be deemed effectively delivered
to Escrow Agent until actual receipt thereof by Escrow Agent.


2

--------------------------------------------------------------------------------


 
3.           Premises Sold "AS IS".    A. PURCHASER EXPRESSLY UNDERSTANDS AND
AGREES AND ACKNOWLEDGES THAT SELLER WOULD NOT HAVE ENTERED THIS CONTRACT WITHOUT
THE EXPRESS PROVISIONS OF THIS PARAGRAPH 3.  IN PARTICULAR, PURCHASER
ACKNOWLEDGES THAT SELLER ONLY RECENTLY ACQUIRED THE PREMISES BY DEED IN LIEU OF
FORECLOSURE AND THEREFORE SELLER IS BOTH UNWILLING AND UNABLE TO MAKE ANY MORE
REPRESENTATIONS OR WARRANTIES CONCERNING THE PREMISES THEN THE ONES SET FORTH IN
THIS CONTRACT.  IT IS UNDERSTOOD THAT THE PREMISES AND ALL IMPROVEMENTS AND
FIXTURES SHALL BE DELIVERED "AS IS", “WHERE IS” IN THEIR PRESENT CONDITION AND
WITH ALL FAULTS, SUBJECT TO REASONABLE WEAR AND TEAR AND DETERIORATION BETWEEN
NOW AND THE CLOSING DATE.  SELLER SHALL NOT BE LIABLE FOR ANY LATENT OR PATENT
DEFECTS IN THE PREMISES.  PURCHASER ACKNOWLEDGES THAT, EXCEPT AS HEREIN
SPECIFICALLY SET FORTH, NEITHER SELLER NOR ANY OF ITS REPRESENTATIVES,
EMPLOYEES, MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS, TRUSTEES, MEMBERS,
PARTNERS, COUNSEL OR AGENTS HAS MADE OR WILL IN THE FUTURE MAKE ANY DISCLOSURES,
REPRESENTATIONS OR WARRANTIES AS TO THE PHYSICAL CONDITION, STATE OF REPAIR,
TENANCY, INCOME, EXPENSES OR OPERATION OF THE PREMISES.  EXCEPTING ONLY THOSE
REPRESENTATIONS (IF ANY) SPECIFICALLY SET FORTH IN THIS CONTRACT, PURCHASER
ACKNOWLEDGES THAT IT HAS NOT RELIED ON ANY REPRESENTATIONS, WARRANTIES OR OTHER
STATEMENTS WHETHER ORAL OR WRITTEN (AND PURCHASER AGREES THAT IT WILL NOT RELY
ON ANY FUTURE REPRESENTATIONS, WARRANTIES OR STATEMENTS WHETHER ORAL OR WRITTEN)
IN ITS DECISION TO ACQUIRE THE PREMISES IN ACCORDANCE WITH THE TERMS
HEREOF.  PURCHASER ALSO ACKNOWLEDGES THAT IT HAS NOT AND AGREES THAT IT WILL NOT
IN THE FUTURE RELY ON ANY "BROKER SET-UPS" OR ANY OTHER COMMUNICATIONS FROM ANY
REAL ESTATE BROKER, MANAGING AGENT OR SIMILAR PARTY.


IN PARTICULAR, EXCEPT AS HEREIN SPECIFICALLY SET FORTH, SELLER HAS NOT MADE (AND
IS UNWILLING TO MAKE) ANY DISCLOSURES, REPRESENTATIONS OR WARRANTIES IN RESPECT
OF (I) THE PHYSICAL CONDITION OF THE PREMISES (INCLUDING, WITHOUT LIMITATION, IN
RESPECT OF THE PRESENCE, NON-PRESENCE OR CONDITION OF HAZARDOUS MATERIALS
(HEREAFTER DEFINED), (II) THE COMPLIANCE OR NON-COMPLIANCE OF THE PREMISES WITH
ANY PLANS OR SPECIFICATIONS OR WITH APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, THOSE RELATING TO THE PROTECTION OF THE ENVIRONMENT OR THE HEALTH,
SAFETY, ACCESSIBILITY OR WELFARE OF EMPLOYEES, WORKERS OR GUESTS TO THE PREMISES
(INCLUDING BUT NOT LIMITED TO THE OCCUPATIONAL SAFETY AND HEALTH ACT, AS
AMENDED, AND THE AMERICAN WITH DISABILITIES ACT, AS AMENDED)), (III) THE
REVENUES, INCOME OR EXPENSES OF THE PREMISES, (IV) THE ADEQUACY OR INADEQUACY OF
THE UTILITIES, IF ANY, PROVIDED TO THE PREMISES, (V) THE ZONING OF THE PREMISES
OR (VI) ANY OTHER MATTER WHATSOEVER AND WHETHER OR NOT CONCERNING THE
PREMISES.  PURCHASER ACKNOWLEDGES THE FOREGOING AND WARRANTS AND REPRESENTS THAT
IT (OR ITS PRINCIPAL OFFICER IF PURCHASER SHALL BE AN ENTITY) HAS HAD SUFFICIENT
TIME AND OPPORTUNITY (OR THAT THIS CONTRACT PROVIDES FOR SUFFICIENT TIME AND
OPPORTUNITY) TO INSPECT THE PREMISES AND OTHER MATTERS DEEMED IMPORTANT TO
PURCHASER, THAT IT (OR ITS PRINCIPAL OFFICER IF PURCHASER SHALL BE AN ENTITY) IS
EXPERIENCED IN OWNING REAL PROPERTY SIMILAR TO THE PREMISES AND THAT IT IS
REPRESENTED BY ADVISORS AND COUNSEL OF ITS CHOOSING.


3

--------------------------------------------------------------------------------


 
For purposes hereof, “Hazardous Wastes” shall mean and refer to explosives,
radioactive materials, asbestos, asbestos–containing materials, polychlorinated
biphenyls, lead, lead-based paint, radon, under and/or above ground storage
tanks, hazardous materials, toxic substances, hazardous wastes, hazardous
substances, mold, petroleum, petroleum based materials or any other materials or
substances which are listed or regulated in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
6901, et seq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.),
the Safe Drinking Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801, et seq.), the Toxic
Substance Control Act (15 U.S.C. Section 2601, et seq.), or any other applicable
federal, state or local laws.


B.           As of the expiration of the Due Diligence Period, Purchaser will
have, or will have had ample opportunities to have:
(i)           Examined and inspected the Premises and will know and be satisfied
with the physical condition, quality, quantity and state of repair of the
Premises in all respects, and by proceeding with this transaction following the
expiration of the Due Diligence Period will be deemed to have determined that
the same is satisfactory to Purchaser in all respects;
(ii)           Reviewed the Lease(s) and all other Premises Information and all
other instruments, records and documents which Purchaser deems appropriate or
advisable to review in connection with this transaction, and Purchaser, by
proceeding with this transaction following the expiration of the Due Diligence
Period, will be deemed to have determined that the same and the information and
data contained therein and evidenced thereby are satisfactory to Purchaser in
all respects;
(iii)           Reviewed all applicable laws, ordinances, rules and governmental
regulations (including, but not limited to, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the
Premises and the conformance and non-conformance of the Premises with same, and
Purchaser, by proceeding with this transaction following the expiration of the
Due Diligence Period, will be deemed to have determined that the same are
satisfactory to Purchaser;
(iv)           Investigated, examined and approved the presence or absence of
Hazardous Materials, in, on or under the Premises, which investigations,
examinations or audits shall be performed or arranged by Purchaser, at
Purchaser’s sole expense, prior to the end of the Due Diligence Period;


4

--------------------------------------------------------------------------------


 
 (v)           Investigated, examined and approved the quality, nature, adequacy
and physical condition and aspects of the Premises, including, but not limited
to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities and the electrical, mechanical, HVAC, plumbing,
sewage, and utility systems, facilities and appliances, the square footage
within the improvements on the Premises;
(vi)           Investigated, examined and approved the quality, nature,
adequacy, and physical condition of soils, geology and any groundwater;
(vii)           Investigated, examined and approved the existence, quality,
nature, adequacy and physical condition of utilities serving the Premises;
(viii)                      Investigated, examined and approved the zoning or
other legal status of the Premises or any other public or private restrictions
on use of the Premises; and
(ix)           Investigated, examined and approved the compliance and
non-compliance of the Premises or its operation with any applicable codes, laws,
regulations, statutes, ordinances, covenants, conditions and restrictions of any
governmental or quasi-governmental entity or of any other person or entity.
C.           By not terminating this Contract at the expiration of the Due
Diligence Period and proceeding to Closing, without further documentation,
Purchaser, on behalf if itself and all of its officers, directors, members,
managers, trustees, beneficiaries, shareholders, employees, representatives,
successors and assigns, and their affiliates (collectively, the “Releasors”),
will automatically be deemed to have waived and relinquished any and all claims,
rights and remedies Releasors may now or hereafter have against Seller, its
successors, assigns, officers, directors, members, managers, trustees,
beneficiates, shareholders, employees, representatives, and their respective
successors, assigns and affiliates (the “Seller Parties”), whether known or
unknown, which may arise from or be related to this Contract or in any manner
related to the Premises (including without limitation any past, present or
future presence or existence of Hazardous Materials on, under or about the
Premises, any past present or future violation of any rules, regulations or
laws, now or hereafter enacted relating to the Premises, the physical or
structural condition of the Premises, the financial performance of the Premises
or any other matter or claim in any manner related to this Contract or the
Premises); provided, however, that the release contained herein shall not be
deemed to void the effect of any representations or warranties of Seller
specifically contained in this Contract which representations or warranties by
their terms are specifically set forth to survive Closing.  This section shall
survive the Closing and the recordation of the deed and will not be deemed
merged into the deed upon its recordation.  If requested by Seller, Purchaser
agrees to execute a separate release and waiver at the Closing confirming and
acknowledging the foregoing.


5

--------------------------------------------------------------------------------



D.           Purchaser acknowledges that Seller may have information concerning
the condition of the property, including information about its environmental
and/or structural condition including possibly prior environmental or structural
inspection reports. Purchaser also specifically acknowledges that Seller is
under no obligation or duty to disclose such information to Purchaser, and that
Purchaser is not entitled to and does not expect any such disclosure. Purchaser
acknowledges that Seller does not wish to expose itself to any potential claims
(including without limitation that any such information (including without
limitation environmental and building condition reports) is in any manner
deficient or that the information disclosed is not all of the relevant
information that Seller may have on the matter) and Purchaser agrees that it has
or will be having its own environmental and structural reports commissioned by
licensed and insured consultants chosen by Purchaser and that Purchaser will be
relying solely on those reports in making any assessments or conclusions as to
the environmental and/or physical condition of the Premises.  Purchaser agrees
that Seller shall have no obligation to provide any information regarding the
environmental or physical condition of the Premises but in the event that Seller
should provide any such information (notwithstanding that Seller has no
obligation to do so), Purchaser acknowledges that any such information may not
be all such information available to Seller on any particular topic. Purchaser
hereby waives any claim against Seller and the Seller Parties related to any
such information (including without limitations claims that such information is
wrong, is inaccurate, is incomplete or that Seller knew or should have known
that such information is wrong, is inaccurate and/or is incomplete).


E.           Purchaser is hereby notified that residential dwellings built prior
to 1978 may present exposure to lead from lead-based paint that may place young
children at risk of developing lead poisoning.  Lead poisoning in young children
may produce permanent neurological damage, including learning disabilities,
reduced intelligence quotient, behavioral problems and impaired memory.  Lead
poisoning also poses a particular risk to pregnant women.  The seller of any
interest in residential real property is required to provide the buyer with any
information on lead-based paint hazards from risk assessments or inspections in
the seller's possession and notify the buyer of any known lead-based paint
hazards.  A risk assessment or inspection for possible lead-based paint hazards
is recommended prior to purchase of the Premises (the "Lead-Based Paint
Inspection").  Purchaser acknowledges that it has read understood the lead
warning statement above and has received the Lead Hazard Information Pamphlet
Protect your Family From Lead in Your Home.  Purchaser shall have the Due
Diligence Period to notify Seller of any defects or issues raised by the
Lead-Based Paint Inspection that Purchaser is not satisfied with.


F.           This Section shall survive the Closing or earlier termination of
this Contract .


4.           Seller Representations.  A.   Seller warrants and represents that
attached hereto as Exhibit B is a copy of a rent roll for the Premises which is
materially true and correct as of the date thereon.  Purchaser acknowledges that
it (and its advisors) have had sufficient time and opportunity to examine the
leases and other files regarding the occupancy of the Premises.  Seller
represents and warrants that it made available to Purchaser copies or originals
of all lease files in its possession.  However, since Seller has only recently
acquired the Premises by foreclosure Seller makes no representations or
warranties that the lease files it possesses are complete or accurate.


B.           Except as may be listed on Exhibit C attached hereto, Seller
warrants and represents that to its knowledge no tenant at the Premises is in
monetary default beyond the month which includes the date of this Contract.


C.           Seller warrants and represents that Seller has not nor will it in
the future collect rent more than thirty (30) days in advance.


D.           Seller warrants and represents that it has no knowledge that there
are no service contracts pending in respect of the Premises that are not
terminable on thirty (30) days or less notice.


6

--------------------------------------------------------------------------------


 
E.           Seller warrants and represents that there are no employees at the
Premises who Purchaser would be responsible for following Closing.


F.           As of the date hereof, Seller warrants and represents that it has
no knowledge of any pending or contemplated condemnation proceedings affecting
the Premises or any part thereof.


G.           The warranties and representations contained in this Section 4
shall survive the Closing for a period of one year.


5.           Title and Survey.   A.   On or before the third day following the
Effective Date hereof, Purchaser agrees to promptly order a commitment for title
insurance through the Title Company through his attorney.  Purchaser shall have
until the end of the Due Diligence Period to notify Seller in writing of any
objections it may have to said title commitment, otherwise Purchaser shall be
deemed to have waived any objections it may have to Seller's title to the
Premises and shall be required to close on its acquisition of the Premises
without offset or abatement.  Purchaser agrees to take title if insurable by
Title Company at standard premiums and subject only to the Permitted Exceptions
(hereafter defined).  If Purchaser shall timely notify Seller of a defect in
Seller's title, then Seller shall have the right, but not the obligation to cure
said objection.  If Seller notifies Purchaser that it will not cure said
objection to title, then Purchaser may waive said objection and elect to close
the purchase of the Premises or terminate this Contract (in which event the
Downpayment with interest thereon shall be returned to Purchaser and the parties
shall have no other liability to each other).  Seller shall be entitled, at its
option, to extensions of the Closing Date (hereafter defined) for up to thirty
(30) days in the aggregate to attempt to cure such defect(s).  If Seller shall
have elected to attempt to cure such defects and should Seller not cure such
defect(s) regardless of the reason, then Purchaser shall have the option
(exercisable within ten (10) days of Seller's notification thereof to
Purchaser), to close on its purchase of the Premises in accordance with the
terms hereof with no abatement or offset.  If Purchaser shall not have timely
exercised its option set forth in the preceding sentence, then this Contract
shall terminate, the Downpayment together with interest thereon shall be
returned to Purchaser and the parties shall have no other liability to each
other.  Purchaser shall have three (3) days following its receipt of any
updated, downdated commitment or pro forma policy  (but in no event later than
the Closing Date) to notify Seller of any new title defects raised thereby which
did not exist at the time of the issuance of the initial title commitment and
the provisions above of this Paragraph shall apply in respect of such new title
defects.


B.   The Premises are sold subject to the following (collectively, the
"Permitted Exceptions"):


(1)           All covenants, restrictions, easements and agreements of record
now on the Premises provided same do not render the Premises unusable for the
purposes for which the Premises is currently used,


(2)   All liens for unpaid municipal charges (including taxes) not yet due and
payable,


7

--------------------------------------------------------------------------------



(3)           The state of facts which would be shown by a current survey or
inspection of the Premises,


(4)           Encroachments and projections of walls, foundations, stoops,
cellar steps, areas, cornices, trim or other improvements or installations onto
the Premises or from the Premises onto adjoining property or beyond applicable
restrictions; party walls and party wall rights; variations between the record
lot lines of the Premises and those shown on the tax map and consents for the
erection and maintenance of any structures on, under or above any streets, or
roads in front of or adjoining the Premises, and


(5)   Such other items that will not make the Premises unusable or unmarketable
for the purposes for which the Premises is currently used.


C.           Purchaser shall have the right, at his sole cost and expense, to
have a new or updated survey of the Premises (the “Survey”).  Seller shall
convey to Purchaser the Premises using the legal description from the deed
conveying title to the Seller and, at Purchaser’s election if desired by
Purchaser, shall also execute a quitclaim deed to Purchaser using the legal
description contained in the Survey.  Seller shall deliver to Purchaser within
two (2) days following the Effective Date hereof any Surveys of the Property in
its possession, however it is acknowledged that Seller makes no warranties or
representations thereof.


D.           Purchaser agrees to accept a special warranty deed in form
of  Exhibit D hereto, for recording, for the sale of the Premises.


6.           Acceptance of Deed.   The acceptance of the deed by Purchaser shall
constitute and be deemed and considered full compliance by Seller of all the
terms and conditions of this Contract on the part of Seller to be performed,
exclusive of any obligations of Seller that survive Closing.  It is further
expressly agreed that none of the provisions of this Contract shall survive the
delivery and acceptance of the deed, except insofar as may herein otherwise be
expressly and specifically provided.


7.           Inspections.   A.  From and after the Effective Date hereof,  at
Purchaser's cost and expense, Purchaser and its advisors shall be permitted to
inspect the Premises for structural integrity, compliance with applicable laws,
to perform an environmental audit of the Premises, to review the historical and
projected financial information relative to the operations of the Premises and
any such other matters as Purchaser shall deem significant (the "Inspections"),
including but not limited to, and by way of example, access to vacant units,
occupied units in accordance with leases thereof, inspection and all leases,
maintenance records, bills, operating and expense statements, rent rolls and
delinquency reports, any prior environmental reports or engineering reports
available to Seller (but subject to the limitation of warranties contained in
this Contract)  and any other business records located on the Premise and
contracts affecting the Premises (the “Due Diligence Documents”).  As noted in
Section 3 above, Seller has only recently acquired the Premises by foreclosure
and therefore Seller or its managing agent may not possess all of the Due
Diligence Documents that Purchaser may desire and Seller and its managing agent
are not in position to warrant any information except as set forth in this
Contract.  Purchaser agrees to indemnify and hold harmless Seller from any
damage to person or property that may be caused by the Inspections.  Purchaser
shall not do any invasive testing (i.e. conducting borings) without the prior
written consent of Seller, which consent shall not be unreasonably withheld.


8

--------------------------------------------------------------------------------


 
B. Purchaser shall have until 5:00 p.m. Central time on the thirtieth (30th) day
following the Effective Date  (the “Due Diligence Period”) to notify Seller in
writing that Purchaser is satisfied with its Inspections of the Premises and
that Purchaser irrevocably desires to proceed to Closing; together with such
notice Purchaser shall deliver a certified check or wire transfer to Escrow
Agent for an additional $50,000.00 which is to be added to the Downpayment and
held in escrow in accordance with the terms hereof.  If Purchaser shall fail to
timely notify Seller that it is satisfied with its Inspections or if Purchaser
shall fail to timely send the $50,000.00 as aforesaid to Escrow Agent,  then
this Contract shall terminate, in which event the Downpayment theretofore paid
together with interest thereon shall be returned to Purchaser and the parties
shall have no other liability to each other.


C.           Seller agrees to cooperate, and to cause its property manager to
cooperate (and provide to Purchaser contact information for its property
manager, with Purchaser in connection with the Inspections referenced above and
to provide access to the Premises in connection therewith (subject to the
provisions of applicable leases), including but not limited to access to vacant
units, occupied units in accordance with leases therefore, inspection of all
business records located on the Premise.


8.           Financing.   A. It is expressly understood and agreed that the
obligations of Purchaser hereunder are NOT contingent on Purchaser being able to
secure financing for all or any portion of the purchase price.


B.           Notwithstanding the foregoing, at the option of Purchaser (to be
exercised in a written notice to Seller no later than the date that is fifteen
(15) days prior to the Closing Date) in the event it is unable to obtain its own
financing, then the parties agree that Seller shall provide and Purchaser shall
accept financing on the following terms:


Seller shall provide financing of $1,822,500.00 which shall be payable by
Purchaser delivering to Seller a promissory note (the "Note") in said amount
requiring monthly payments in arrears based on interest only calculated at 8%
per annum.   The Note shall mature on that date which is one (1) year following
the Closing.  The Note shall be secured by a first priority mortgage or deed of
trust encumbering the Premises in Seller's favor (the "Mortgage").  The Note and
Mortgage shall be personally guaranteed by Chad M. Ray (the "Guaranty").  The
Note, the Mortgage, the Guaranty and any other document executed in connection
therewith shall be on Seller's standard forms for same.  Purchaser shall pay all
expenses in connection with the Note, the Mortgage, and the Guaranty including,
without limitation, mortgage recording tax, the premium for mortgagee's title
insurance and Seller's counsel’s reasonable legal fees and disbursements.  The
Mortgage shall require Purchaser to make tax escrow payments.


9

--------------------------------------------------------------------------------


 
9.           Authorization of Purchaser and Seller.   A.   .  Purchaser warrants
and represents that he has the authority to enter into this Contract.  In the
event this Contract is assigned as permitted herein, Purchaser, or its permitted
assignee, shall warrant and represent that any assignee is duly organized and in
good standing in its jurisdiction of organization and that it will be in good
standing in Tennessee,  and agrees to supply to Seller such information as
Seller may require (such as its certificate of incorporation or organization,
and resolutions adopted by its members or shareholders) to establish to Seller's
reasonable satisfaction the accuracy of the warranties and representations
contained in this paragraph.  Purchaser and any assignee represent that its
signatory is fully authorized to execute and deliver this Contract and any
assignment and assumption of Purchaser’s interest on its behalf.
 
B.   Seller warrants and represents that it was duly organized and is in good
standing in its jurisdiction of organization and that it is in good standing in
the State in which the Premises is located.  Seller warrants and represents that
it has the authority to enter into this Contract and agrees to supply to
Purchaser such information as Purchaser may require (such as its articles of
organization, operating agreement and resolutions adopted by its members) to
establish to Purchaser's reasonable satisfaction the accuracy of the warranties
and representations contained in this paragraph.  Seller represents that its
signatory is fully authorized to execute and deliver this Contract on its
behalf.


10.           Included Premises.   This sale includes all the right, title and
interest of Seller in and to all easements, rights of way, privileges,
transferrable permits, records, reports, transferrable licenses, appurtenances
and rights to the same belonging to and inuring to the benefit of the Premises,
supplies, fixtures and articles of personal property (including, but not limited
to, machinery, computers, drills and other tools, snow removal equipment,
landscaping equipment, and all other personal property located in apartments at
the Premises including without limitation (as applicable) air conditioners,
dishwashers, refrigerators and stoves) attached to or appurtenant to the
Premises or used in connection with the operation of the Premises and owned by
Seller.  This sale also includes all the right, title and interest of Seller in
and to any intangible property associated with the Premises including without
limitation building and trade names, and the current phone numbers (including
telefax numbers) for the Premises.


11.           Closing Costs.   A.   Purchaser shall pay for all of its costs of
closing including its own attorney fees, for costs associated with its financing
and for the cost of an updated survey if Purchaser shall desire one.  Seller
shall pay for all of its costs of closing including release of all financial
encumbrances of the Premises placed by Seller, its own attorney fees other than
related to Seller’s financing if it shall be providing same pursuant to
Paragraph 8 in which event Purchaser shall pay such fees.  Purchaser and Seller
shall split 50/50 the transfer taxes, stamps and recording fees and costs (and
similar items) in respect of the sale (except that Purchaser is responsible for
all such items relating to it financing) and the cost of Purchaser’s standard
title insurance policy (except that Purchaser shall pay for a mortgagee’s title
insurance policy, but shall have the benefit of simultaneous issue).  The
parties shall split the costs, if any, not to exceed $100.00, of Escrow Agent
for serving as escrow and closing agent for this transaction.


10

--------------------------------------------------------------------------------


 
B.           Real property taxes, rents, wages, utilities, water/sewer charges
and other operating expenses shall be adjusted as of the day before the Closing
Date. For delinquent rent not adjusted pursuant to the previous sentence and
received after the Closing Date, once Purchaser shall have been paid currently
then any excess shall be promptly remitted to Seller.  Purchaser shall be
entitled all rents received after Closing, including payment or collection of
delinquent rents. If the actual taxes or other charges shall not have been set
by the Closing Date, the apportionment shall be upon the basis of the tax rate
(or other charge) for the previous year applied to the latest assessed
valuation.  Seller shall be responsible to pay the installments of any special
assessments that are due and payable through the Closing Date and the Purchaser
shall be responsible for the installments for the periods following the Closing
Date.


C.           All security deposits held by Seller shall be transferred to
Purchaser at Closing along with a detailed accounting of the unit and tenant to
whom the deposits are attributable, with specificity as to any missing or
incomplete deposits as stated in the Leases.


12.           Closing Date.   A.   The parties agree that the closing (the
"Closing") shall occur on or before sixty (60) days following the Effective Date
hereof  (the "Closing Date").  The Closing shall take place in escrow through
the offices of Perrone & Young, 109 Westpark Drive, Suite 330, Brentwood,
Tennessee, 37027; Phone: 615 / 373.6910; Fax: 615 /373.8716; Attention: Patricia
R. Young, Email: pyoung@pylaw.net; except however, Escrow Agent shall receive
all funds and make all disbursements in accordance with the settlement statement
agreed by the parties.  If Purchaser shall have failed or been unable to close
on or by the Closing Date, then this Contract shall terminate, neither party
shall have any further obligations to the other and Seller shall be entitled to
the entire Downpayment and any interest earned thereon.  Time is of the essence
in this Contract.


B.   Notwithstanding anything contained in this Contract to the contrary it is
understood and agreed that in the event of any default on the part of Purchaser,
Seller agrees to look solely to the Downpayment in accordance with the terms
hereof as its liquidated damages and waives any claim for specific performance
or any other claim either against the Purchaser or against any person disclosed
or undisclosed.  Notwithstanding anything to the contrary set forth in this
Contract , in the event Seller shall default hereunder (or in the event of any
claim of Purchaser against Seller related to this Contract or the Premises)
Purchaser's sole right shall be to either recover its Downpayment with interest
thereon or to seek specific performance of this Contract , with it being
understood that Seller shall in no event ever be liable for consequential or
other monetary damages in respect of this Contract the Premises or the
transaction contemplated hereby.  Seller and Purchaser acknowledge that the
amount of damages of Seller occasioned by a default of Purchaser hereunder would
be difficult or impossible to accurately predict and Seller and Purchaser, after
consultation with counsel of their own choosing, agree that the liquidated
damages provided for in this paragraph are reasonable sums to be used as
liquidated damages.


13.           Closing Documents.   A.   Seller agrees to execute and deliver to
Purchaser on the Closing Date all documents, in form reasonably satisfactory to
Purchaser, necessary to effectuate the provisions hereof including, without
limitation:


a. A Special Warranty Deed and if requested by Purchaser, a quitclaim deed as
permitted hereby.


11

--------------------------------------------------------------------------------



b. An assignment and assumption of leases together with an assignment of the
security deposits, if any, held in respect of the leases as listed on the then
rent roll.


c.  A bill of sale conveying all personalty located at the Premises, the trade
name Crestbrook Meadows Apartments, and all phone and telefax numbers currently
serving the Premises.


d.  A certified (by Seller’s property manager) updated rent roll dated not
sooner than one day prior to Closing showing the current status of all current
and delinquent rents, security deposits and available apartment units.


f.  A cashier’s check for the total security deposits held under the Lease with
evidence of the tenant, unit and amount of each security deposit included.


e. A joint notice of sale to the tenants, if any, of the Premises directing the
tenants to make all further rent payments to Purchaser as Purchaser may direct.


f. The original leases, and property files and keys in Seller's possession.


g. An affidavit pursuant to Section 1445 of the Internal Revenue Code, as
amended.


h. Such other documents that shall reasonably be required to consummate the
transactions herein contemplated.


B.           Purchaser agrees to execute and deliver to Seller on the Closing
Date all documents, in form reasonably satisfactory to Seller, necessary to
effectuate the provisions hereof including, without limitation:


a. The balance of the cash portion of the purchase price referred to hereinabove
and, if applicable. the Note, the Mortgage, the Guaranty and other related loan
documents which would customarily accompany a bank financing.


b. The assignment and assumption of the leases.


c. Such other documents that shall reasonably be required to consummate the
transactions herein contemplated.


14. Pre-Closing Obligations of Seller.   Between the date hereof and the Closing
Date, Seller shall:


a. Keep the Premises and all parts thereof in the same state of repair and
condition as they are currently in (including making ordinary repairs and
replacements) reasonable wear and tear excepted; provided that nothing in this
Contract shall require Seller to expend more than $10,000.00 in the aggregate on
repairs and/or replacements to the Premises.   Other than for casualty
situations covered by Section 16 below, Seller shall put in “rent-ready”
condition each apartment unit which is vacant through that date which is ten
(10) days prior to Closing, or any extended date of Closing under this Contract
or any amendment hereto.


12

--------------------------------------------------------------------------------


 
b. Not apply all or any part of the security deposit of any tenant, to the
extent Seller shall have any, unless such tenant's lease has terminated and such
tenant has vacated the Premises.


c. Not withdraw, settle or compromise any reduction proceeding affecting real
estate taxes assessed against the Premises without the prior consent of
Purchaser which consent shall not be unreasonably withheld or delayed.  Any
future refunds and fees of counsel shall be prorated between Purchaser and
Seller as of the Closing Date.  This Paragraph 14(c) shall survive the Closing
and the delivery of the deed.


d. Not remove from the Premises any fixture, equipment or personal property
included in this sale unless the same is replaced with items of at least equal
value prior to the Closing Date.


e. Subject to the leases for the Premises, permit Purchaser or its
representatives access to the Premises upon reasonable prior notice and at
reasonable times.


15.           Condemnation.   A.   As of the date hereof, Seller has no
knowledge of any pending or contemplated condemnation proceedings affecting the
Premises or any part thereof.


B.   If prior to the Closing, all of the Premises shall be taken by
condemnation, eminent domain or deed in lieu thereof, this Contract shall be
automatically terminated, the Downpayment together with any interest thereon
shall be returned to Purchaser and thereupon neither party shall have any
further liability or obligation to the other.  If prior to the Closing Date, a
portion, but less than all, of the Premises shall be taken by condemnation,
eminent domain or deed in lieu thereof, which shall have a material, adverse
financial impact on the value or use of the Premises then Purchaser or Seller
may, at either's option, terminate this Contract by sending written notice
thereof within thirty (30) days of such condemnation or other taking, in which
event the Downpayment and the interest thereon shall be returned to Purchaser
and thereupon neither party shall have any further liability or obligations to
the other.  For purposes hereof, a partial condemnation or other taking shall be
deemed material only if same shall result in cancellation of leases and/or
reductions in rents under leases in the aggregate resulting in the loss of five
percent (5%) or more of the aggregate rents currently provided for in the most
recent rent roll for the Premises.  If this Contract is not terminated Purchaser
shall (a) accept title to the Premises subject to the condemnation or other
taking, and (b) pay in full the purchase price and on the Closing Date the net
proceeds of the award or payment (after payment of all actual collection costs)
shall be assigned by Seller to Purchaser and net monies theretofore received by
Seller in connection with such condemnation or other taking shall be paid over
to Purchaser or allowed as a credit against the purchase price hereunder (unless
previously used by Seller in connection with the repair of the Premises in
connection therewith).  This Paragraph shall govern to the extent inconsistent
with any applicable law.


13

--------------------------------------------------------------------------------



16.           Casualty.   The risk of loss or damage or destruction to the
Premises by fire or other casualty is assumed by Seller until the Closing, but,
except as specifically set forth in this Paragraph, Seller shall not be
obligated to repair or replace any such loss or damage.  In the event of fire or
other casualty, Seller shall have thirty (30) days to notify Purchaser whether
it intends to rebuild the Premises, but if Seller shall fail to notify Purchaser
of its election within such thirty (30) day period Seller shall be deemed to
have elected not to rebuild.  If Seller elects (or is deemed to have elected)
not to repair or replace any such loss or damage to the Premises then either
Seller and/or Purchaser shall have the option of declaring this Contract
terminated within thirty (30) days of Seller's election not to rebuild, in which
event Seller or Purchaser (as the case may be) shall instruct Escrow Agent to
refund to Purchaser, with the interest earned thereon, the Downpayment whereupon
this Contract and all rights of Purchaser hereunder and to the Premises shall
terminate and neither Seller nor Purchaser shall have any further claim against
the other; provided that if neither party shall have elected to terminate this
Contract as aforesaid then Purchaser shall close title in accordance with this
Contract and pay in full the Purchase Price, without any abatement thereof or
claim against Seller for such loss or damage, and accepting an assignment,
without recourse, of Seller's rights, if any, to any payments to be made under
any applicable hazard insurance policies, if any, together with any payments
under such policies made to Seller prior to the Closing not expended to repair
or replace such loss, damage or destruction.  If Seller elects to repair or
replace any such loss or damage, Seller shall be entitled to reasonable
adjournments of the Closing Date in which to perform the work, not exceeding one
hundred twenty (120) days in the aggregate.  If Seller elects to repair or
replace any such loss or damage to the Premises and if such loss or damage is
not repaired (substantial completion thereof) prior to the Closing Date, as
adjourned by Seller pursuant to this Paragraph, Purchaser shall have the option
(to be exercised within ten (10) days of Seller's notice thereof to Purchaser)
of: (a) declaring this Contract terminated, in which event Seller or Purchaser
shall instruct Escrow Agent to refund to Purchaser, with the interest earned
thereon, the Downpayment whereupon this Contract and all rights of Purchaser
hereunder and to the Premises shall terminate and neither Seller nor Purchaser
shall have any further claim against the other or (b) closing title in
accordance with this Contract and paying in full the Purchase Price, without any
abatement thereof or claim against Seller for such loss or damage, and accepting
an assignment, without recourse, of Seller's rights, if any, to any payments to
be made under any applicable hazard insurance policies for work not yet
completed, together with any payments under such policies made to Seller prior
to the Closing not expended to repair or replace such loss, damage or
destruction; provided that if Purchaser shall have failed to timely make an
election it shall be deemed to have chosen (b) above.  Notwithstanding the
foregoing, if the cost of the repairs and replacements is less than $25,000, as
determined by an independent third party professional chosen by Seller and
acting reasonably, Purchaser shall close title with a credit against the
purchase price in such amount which shall not exceed $25,000 and Seller shall
retain the rights to the insurance proceeds, if any, in respect of such
casualty.  This Paragraph shall govern to the extent inconsistent with any
applicable law.


17.           Assignment.   Purchaser will not, without the prior written
consent of Seller (which consent may be withheld in Seller's absolute
discretion), sell, assign or transfer its interest in this Contract
.  Notwithstanding the foregoing, Purchaser shall be permitted to assign this
Contract to a single-purpose entity in which Chad M. Ray is an owner to extent
of at least 25%.  Any purported assignment of this Contract in violation of this
Paragraph 17 shall be ineffective and void ab initio and shall constitute a
default hereunder by Purchaser, in which event this Contract shall terminate,
the parties shall have no further obligations against the other and the Escrow
Agent shall remit the Downpayment with interest thereon to Seller.


14

--------------------------------------------------------------------------------


 
18.           Brokers.   Purchaser and Seller each represents and warrants that,
except for The Kirkland Company (“Broker"): (i) it has not dealt with any broker
in respect of the sale of the Premises to Purchaser and (ii) no broker brought
the Premises to the attention of the Purchaser or was otherwise involved in the
Purchaser's interest in the Premises.  Seller agrees to compensate Broker as per
a separate agreement.  Each party shall indemnify, defend and hold harmless the
other for any claims which would constitute a breach of the foregoing
representations and warranties.  The provisions of this Paragraph shall survive
the Closing and the delivery of the deed or the other termination of this
Contract.


19.           ¬Section 1031 Tax Deferred Exchange.  At the option of either
Seller or Purchaser, each party agrees to cooperate with the other to qualify
this transaction as a like-kind exchange of property described in Section 1031
of the Internal Revenue Code of 1986, as amended.  Seller and Purchaser further
agree to consent to the assignment of this Contract to a "Qualified
Intermediary" and/or take such other action reasonably necessary to qualify this
transaction as a like-kind exchange provided that (i) such exchange shall be at
the cost and expense of the requesting party, (ii) the other party shall incur
no liability as a result of such exchange and (iii) no such assignment of this
Contract shall relieve the requesting party of its obligations under this
Contract and the requesting party shall remain liable for the performance of its
obligations hereunder including, without limitation, the representations,
warranties, and covenants given by it under this Contract.


20.           OFAC Matters.   Each of Seller and Purchaser represent, warrant
and agree as follows as applicable to each of them:
A.   Seller and Purchaser, and all direct or to their knowledge indirect
beneficial owners of Seller and Purchaser, are in compliance with all laws,
statutes, orders, legislation, rules and regulations of any federal, state or
local governmental authority in the United States of America applicable to such
Persons (as hereinafter defined), including, without limitation, the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders in respect
thereof (the Order and such other laws, statutes, rules, regulations,
legislation, or orders are collectively called the “Orders”).  For purposes of
this subsection, “Person” shall mean any corporation, partnership, limited
liability company, joint venture, individual, trust, real estate investment
trust, banking association, federal or state savings and loan institution and
any other legal entity, whether or not a party hereto; and
B.           Neither Seller nor Purchaser nor any of the direct or to their
knowledge indirect beneficial owners of Seller nor Purchaser:
1.           is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);


15

--------------------------------------------------------------------------------



2.           has been determined by competent authority to be subject to the
prohibitions contained in the Orders;
3.           is owned or controlled by, nor acts for or on behalf of, any Person
on the Lists or any other Person who has been determined by competent authority
to be subject to the prohibitions contained in the Orders;
8.           shall transfer or permit the transfer of any interest in Seller or
such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or
9.           shall assign this Contract or any interest herein, to any Person
who is listed on the Lists or who is engaged in illegal activities (or to a
Person in which a Person who is listed on the Lists or who is engaged in illegal
activities has any beneficial interest).
This Section 20 shall survive the Closing.


21.           Miscellaneous.   A.   If either party shall be required to employ
an attorney to enforce or defend the rights of such party related to this
transaction or the Premises, the prevailing party shall be entitled to recover
reasonable attorneys' fees.  This paragraph shall survive the Closing or earlier
termination of this Contract.


B.   This Contract contains the complete agreement between the parties,
supersedes all prior agreements (oral or written) and no term hereof may be
waived or amended except by the written agreement of the party to be charged by
such waiver or amendment.  This Contract has been negotiated and shall not be
construed against its drafter.  The parties agree that there are no oral
agreements, understandings, representations or warranties which are not
expressly set forth herein.


           C.           All notices, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been properly given upon delivery if delivered by hand or sent by United
States registered or certified mail, return receipt requested, or sent by
Federal Express, United Parcel Service or other reputable overnight delivery
service, to Seller (for the attention of Jeffrey A. Gould) at its address set
forth above with a copy to Mark H. Lundy,  TRB Crestbrook LLC, 60 Cutter Mill
Road, Suite 303, Great Neck, New York  11021; Phone: 516 / 466.3100, Direct:
516/ 773.2703; Fax: 516 / 684.4903; Email: markl@brtrealty.com  and with a copy
to Marc T. McNamee, Esq., Neal and Harwell, PLC, Suite 2000, One Nashville
Place, 150 4th Avenue North, Nashville, Tennessee 37219-2498; Phone:  615 /
244.1713; Fax: 615 / 726.0573; Email:  mmcnamee@nealharwell.com; or at such
other addresses as it may designate by notice hereunder and to Purchaser at its
address set forth above with a copy to Patricia R. Young, Perrone & Young, 109
Westpark Drive, Suite 330, Brentwood, Tennessee  37027, Phone: 615 / 373.6910;
Fax: 615 / 373.8716; Email: pyoung@pylaw.net. or at such other addresses as it
may designate by notice hereunder.  The address for Escrow Agent is Chicago
Title Insurance Company, 725 Cool Springs Boulevard, Suite 160, Franklin,
Tennessee 37067; Yale K. Riley Underwriting Counsel; Direct phone: (615)
435-1144; Office phone (615) 435-1100; Office fax (615) 435-1101;Email:
yale.riley@ctt.com.


D.           The respective attorneys for Seller and Purchaser are authorized to
give and receive any notices required or permitted to be sent hereunder and are
permitted to agree on adjournments of the Closing Date.


16

--------------------------------------------------------------------------------



E.           This Contract shall not be binding until executed and delivered by
Seller and Purchaser.  Once fully executed and delivered, this Contract shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns.


F.           This Contract shall be governed by and construed in accordance with
the laws of the State in which the Premises is located.


G.           Purchaser agrees to make the checks or wire payments for the
Purchase Price to such parties as Seller shall direct.


H.           If any provision hereof shall be deemed unenforceable, the
remaining terms of this Contract shall be unaffected thereby and shall remain in
full force and effect.


I.           The headings herein are for reference purposes only and shall not
be deemed to affect the interpretation of this Contract .


J.           SELLER AND PURCHASER HEREBY WAIVE ANY AND ALL RIGHTS THAT EITHER
MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY DISPUTE CONCERNING THIS CONTRACT OR
THE PREMISES.


K.           Each of Seller and Purchaser expressly understands and agrees and
acknowledges that neither party would have entered this Contract without the
express provisions of this Subparagraph K.  Notwithstanding anything to the
contrary set forth in this Contract , in no event shall either party ever be
liable to the other party for consequential, compensatory or any other monetary
damages in respect of this Contract , the Premises or the transaction
contemplated hereby. In addition, each party hereby agrees that in no event
shall either party make or bring any claim for any matter whatsoever against any
member, shareholder, partner, officer, director, trustee, employee, agent,
representative or counsel of or for the other party. Each party acknowledges
that it agrees to this Subparagraph K and that it has consulted with counsel of
its own choosing in so agreeing.  This Subparagraph shall survive the Closing or
earlier termination of this Contract .


L.           Purchaser understands and agrees that it shall not be permitted to
record this Contract or a memorandum hereof and any breach of this provision
shall constitute a default by Purchaser under this Contract in which event
Seller shall be entitled to the Downpayment, this Contract shall be terminated
and Seller shall (notwithstanding any other provisions of this Contract) be
entitled to such remedies as are available in law or equity.


IN WITNESS WHEREOF, the undersigned have executed and delivered this Contract of
Sale as of the date first hereinabove written.


Tax ID #__________________
TRB CRESTBOOK LLC, as Seller



By:
   



17

--------------------------------------------------------------------------------



     Mark H. Lundy
     Senior Vice President of the sole member


Tax ID #__________________
      
Chad M. Ray, as Purchaser



Chicago Title Insurance Company, solely in its capacity as Escrow Agent



By:
 
Name: 
  
 
Title:
    

 
EXHIBIT A


Legal Description


EXHIBIT B


¬Rent Roll


EXHIBIT C


Delinquency List


EXHIBIT D


[Form of Special Warranty Deed]


SPECIAL WARRANTY DEED


This instrument was prepared by: ____________________________________________
Address New Owner   Send Tax Bills To:   Map/Parcel


  State of Tennessee                )     The actual consideration or value,
whichever is greater, for this transfer, is
  County of ______________   )      ______________________ and __/100 Dollars
($__________).


18

--------------------------------------------------------------------------------


 
                                                               ____________________________________
                                                              Affiant
Sworn to and subscribed before me this ___ day of _______________ 20__.


                                                                                  __________________________________
                                                                                  Notary
Public
My commission expires:__________________


FOR AND IN CONSIDERATION OF the sum of __________________________ and ___ /100
Dollars ($________), the receipt and sufficiency of which are hereby
acknowledged, _________________________ (“Grantor”), has bargained and sold, and
by these presents does transfer and convey unto _________________________
(“Grantee”), his heirs, successors and assigns, a certain tract or parcel of
land in __________ County, State of Tennessee, more particularly described on
Exhibit A attached hereto and incorporated herein by this reference, together
with all improvements, buildings and structures located thereon (the
“Property”).
 
The Property is improved property known as Crestbrook Meadows Apartments, 221
Aurora Drive, Madison, Tennessee, 37115-2401.


This conveyance is expressly made subject to those matters more specifically set
forth on Exhibit B attached hereto and incorporated herein by this reference.


TO HAVE AND TO HOLD the Property with the appurtenances, estate, title and
interest thereto belonging to Grantee, his heirs, successors and assigns
forever.


And Grantor does covenant with Grantee that Grantor is lawfully seized and
possessed of the Property in fee simple and Grantor has a good right to convey
the Property.


And Grantor does further covenant and bind Grantor, and its successors and
assigns to warrant and forever defend the title to the Property to Grantee, his
heirs, successors, and assigns against the lawful claims of all persons
whomsoever claiming by, through or under Grantor (other than claims arising from
the matters set forth on Exhibit B), but not further or otherwise.   This
conveyance is expressly made subject to the matters set forth on Exhibit B.


Witness my hand this ___ day of _______________ 20___.
 

       
By:
   



19

--------------------------------------------------------------------------------



Printed Name:
 

Its:
 



STATE OF TENNESSEE     )
COUNTY OF ¬¬¬__________   )


Personally appeared before me, the undersigned, a Notary Public, in and for said
State and County, ¬¬¬¬¬¬¬¬¬¬¬¬¬¬______________, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), the within
named bargainor, and who, after being duly sworn, made oath that __he executed
the foregoing instrument for the purpose therein contained.


Witness my hand and seal, at office in ________________, Tennessee, this ___ day
of _______________ 20__.




                ________________________________
NOTARY PUBLIC
My Commission Expires:
___________________


EXHIBIT A


Property Description


EXHIBIT B


Encumbrances


20

--------------------------------------------------------------------------------


 